Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application CN2017078515, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 “to realize the pre-estimation to the potential collision risk in the driving area of the intelligent vehicle”.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
	The disclosure is objected to because the specification is replete with grammatical and idiomatic errors. For example, a non exhaustive list of informalities includes;
The phrase “a reconstruction method of intelligent vehicle safety driving envelope” (such as on page 1) should be “a reconstruction method of an intelligent vehicle safety driving envelope” for proper grammar.
The phrase “based on the prediction results of forward vehicle” should be “based on the prediction results of a forward vehicle” or “based on the prediction results of the forward vehicle”.
“Following is a clear” on page 7, which should be “The following is a clear”.   

Any priority claim shall be made in the request; it shall consist of a statement to the effect that the priority of an earlier application is claimed and shall indicate:
(i) the date on which the earlier application was filed;
(ii) the number of the earlier application;
(iii) where the earlier application is a national application, the country party to the Paris Convention for the Protection of Industrial Property or the Member of the World Trade Organization that is not party to that Convention in which it was filed;
(iv) where the earlier application is a regional application, the authority entrusted with the granting of regional patents under the applicable regional patent treaty;
(v) where the earlier application is an international application, the receiving Office with which it was filed.

Appropriate correction is required.

Claim Objections
Claims 1-5 are objected to because they are replete with grammatical and idiomatic errors. For example;
Claim 1 recites; “comprising safety environment envelope reconstruction algorithm”, which should be “comprising a safety environment envelope reconstruction algorithm” (underline added).
Claim 1 additionally recites; “stable control envelope reconstruction algorithm is responsible for the reconstruction of stable region of the yaw rate”, which should be “the stable control envelope reconstruction algorithm is responsible for the reconstruction of stable region of the yaw rate” (underline added).
	Claim 2 has an improperly capitalized “Where” on page 2.
Claim 2 recites “the invention will propose”, which uses a future tense when the rest of the claim uses present tense, and should be consistent. 
Claim 3 recites; “the value range of omegay is between 0 and 1 when the lateral spacing gets smaller; while the lateral distance gets larger; the value range of omegay is greater than 1”, which can be confusing grammatically. The examiner recommends separating the cases of lateral spacing more explicitly, such as; “when the lateral spacing gets smaller, the value range of omegay is between 0 and 1, and when the lateral spacing gets larger, the value range of omegay is larger than 1”.

Claim 4 recites “based on hidden Markov Model”, which should be “based on a hidden Markov Model”.
Claim 5 recites “should be defined as”, which should be more definite in form, such as “is defined as” to properly form a positive limitation.
Claim 5 has a missing space between center of gravity and (CG).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is unclear how the longitudinal and lateral coordinates and the position error are obtained for the use in the equations presented. No structure appears to be present in the disclosure that would allow one to obtain coordinates or the position error.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
For example, it is unclear what “to realize the pre-estimation to the potential collision risk in the driving area of the intelligent vehicle” is intended to mean. Additionally, Claim 3 recites a lateral distance getting smaller or larger. It is unclear as to what the distance is being compared to that can identifiably be smaller or larger. The examiner is interpreting this to indicate comparing the predicted position C’ relative to the initial measurement, C.

Furthermore, the claim language is replete with antecedent basis issues. For example;
In claim 1, “the stable control envelope reconstruction algorithm“, “the lateral and longitudinal safe distances”, and “the yaw rate” lacks antecedent basis, rendering it unclear as to what is being referred to.

In claim 2, “the sensor and dynamic modes”, “the lateral and longitudinal distance”, “the position error” and “the environment envelope reconstruction” lack antecedent basis, rendering it unclear as to what is being referred to.
In claim 5, “the two-degree-of-freedom bicycle model”, Cf, Cr, Iz, m, kf, kr, vx, deltaf, and gamma lack proper antecedent basis, rendering it unclear as to what is being referred to.
In claim 6, “the sideslip angle”, “the front wheel steering angle”, “the cornering stiffness of the front and rear wheels”, “the cornering stiffness adjusting coefficient”, and “C’yj(t)” lack antecedent basis, rendering it unclear as to what is being referred to. The examiner believes that claims 5-6 are intended to depend on claim 2 to provide some of the missing antecedent basis regarding the lateral spacing C and C’, and will interpret them as such.

For clarity, a recitation of a limitation, for example, “the lateral distance”, must be first defined as “a lateral distance”, and following recitations would then be referred to as “the lateral distance”. This allows one to understand whether the same limitation is being referred to and promotes clarity in the disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the 
The claims are directed to an algorithm. Claim 1 recites an abstract idea of predicting vehicle trajectories. In addition, the remaining claim limitations do not recite further ideas or structure, and thus possesses no recognizable additional elements. The recited abstract idea is not integrated into a practical application. In particular, Claim 1 does not present any additional elements to integrate the idea into a practical application. As there is a high level of generality due to the lack of additional elements (where the method is never applied or integrated, nor any structure recited), this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claim 1 does not amount to significantly more than the judicial exception.
Dependent claims 2-6 follow similar logic, with the addition of equations. Equations are directed to an abstract concept of mathematics, and further can be implemented mentally with the assistance of pen and paper, and thus do not integrate into a practical application nor amount to significantly more than the judicial exception.
Therefore, Claims 1-6 are not patent eligible under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
The examiner is making a good faith attempt to interpret the claims for the purposes of compact prosecution. However, the indefinite and narrative structure of the claims may require changes to the interpretations upon revision.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR20120060512A).
Regarding Claim 1, Jeon teaches;
A reconstruction method of intelligent vehicle safety driving envelope combining spatial and dynamic characteristics, comprising safety environment envelope reconstruction algorithm (taught as a collision-free path production, paragraph 0007) and the stable control envelope reconstruction algorithm (taught as a steering fear ratio controlling method, paragraph 0007), based on the prediction results of forward vehicle driving behavior from the driving behavior prediction model (taught as detecting the relative distance and velocity between the vehicle and obstacle, paragraph 0015), the safety environment envelope reconstruction algorithm is responsible for modifying the lateral and longitudinal safe distances between the intelligent vehicle and forward vehicle (taught as controlling the vehicle along the collision-free path, paragraph 0019), to realize the pre-estimation to the potential collision risk in the driving area of the intelligent vehicle [the examiner is interpreting this to indicate detecting a collision risk] (taught as detecting a collision risk, paragraph 0022), and improves the safety of the intelligent vehicle [the examiner notes that this recitation merely details the intended result, and does not effectively constitute a patentable limitation] (taught as preventing collisions, paragraph 0019); to improve the stability of the intelligent vehicle [the examiner notes that this recitation merely details the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim], stable control envelope reconstruction algorithm is responsible for the reconstruction of stable region of the yaw rate (taught as adjusting the steering gear ratio to stabilize the car body, paragraph 0019) based on the results of the environment envelope reconstruction and the dynamic characteristics of the intelligent vehicle (taught as adjusting the steering gear ratio to compensate for deviation caused by the collision-free path [anticollision], paragraph 0019).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR20120060512A), and further in view of Hwang (US10145696B2).
Regarding Claim 2, Jeon teaches;
According to the reconstruction method of intelligent vehicle safety driving envelope combining spatial and dynamic characteristics described in claim 1 (see claim 1 rejection), the invention is characterized in that the intelligent vehicles safe environment envelope reconstruction algorithm (taught as a collision-free path production, paragraph 0007) is as follows;
the secure driving area in front of the intelligent vehicle is determined based on the lateral and longitudinal distance between the forward vehicle and the intelligent vehicle (taught as using the calculated distance with the obstacle, paragraph 0015), that is, the safety environment envelope described in this invention, according to the sensor and dynamic modes, the relative position information of the intelligent vehicle and the forward vehicle is established (while not explicitly taught as a relative position, this is implicitly determined as calculating a distance from the vehicle to an obstacle, paragraph 0016). However, Jeon does not explicitly teach;

    PNG
    media_image1.png
    53
    381
    media_image1.png
    Greyscale

where pxj(t) is the longitudinal coordinates of the jth forward vehicle; pxsub(t) is the longitudinal coordinates of the intelligent vehicle; epsi(t) is the position error between vehicle and road surface; pyj(t) is the lateral coordinates of the jth forward vehicle; pysub(t) is the lateral coordinates of the intelligent vehicle; dpyj(t) is the longitudinal relative distance between the smart vehicle and the jth forward vehicle; dpyj(t) is the lateral relative distance between the smart vehicle and the jth forward vehicle;
the distance between intelligent vehicle and forward vehicle can be obtained by transformation, as shown below; 

    PNG
    media_image2.png
    50
    261
    media_image2.png
    Greyscale

Where: Ly is the length of the forward vehicle; Wv is the width of the forward vehicle; Cxj(t) is the longitudinal distance between intelligent vehicle and forward vehicle Cyj(t) is the lateral distance between intelligent vehicle and forward vehicle;
the invention will proposed that driving behavior prediction of forward vehicle is introduced into the reconstruction links for safety environment envelope of intelligent vehicle [the examiner is interpreting this to indicate that the vehicle is predicting the driving behavior when determining the safe area for the autonomous vehicle]; 
based on the predicted results, the longitudinal and lateral distance between the intelligent vehicle and the forward vehicle are modified to realize the reconstruction for safety environment envelope of intelligent vehicle [the examiner is interpreting this to mean that the safe area is modified by the predicted driving behavior], modifier formulas are shown as below: 

    PNG
    media_image3.png
    48
    200
    media_image3.png
    Greyscale

where parameter omegax is the longitudinal correction factor; and represents the variations in scale of longitudinal distance; parameter omegay is the lateral correction factor and represents the variations in scale of lateral distance; Cxj(t) is the longitudinal distance after considering driving behavior of forward vehicle; C’xj(t) is the longitudinal distance reconstructed after considering driving behavior of forward vehicle; Cyj(t) is the lateral distance between intelligent vehicle and forward vehicle, C’yj(t) s the lateral distance reconstructed after considering driving behavior of forward vehicle.

While the equations are not explicitly taught, Hwang teaches; the use of longitudinal and lateral coordinates (column 2 lines 31-45) for a reference frame in determining distances and relative 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the coordinate system taught by Hwang in the system taught by Jeon to provide a way to account for an absolute and relative position between the intelligent vehicle and an obstacle. This allows, as taught by Hwang, the incorporation of path history data and other V2V communication to occur and further classify vehicle behavior and predictions (column 1 lines 51-55).

Regarding Claim 3, Jeon as modified by Hwang teaches;
According to the reconstruction method of intelligent vehicle safety driving envelope combining spatial and dynamic characteristics described in claim 2 (see claim 2 rejection). However, Jeon does not explicitly teach; the invention is characterized in that the value range of omegax is between 0 and 1; the value range of omegay is between 0 and 1 when the lateral spacing gets smaller, while the lateral distance gets larger; the value range of omegay is greater than 1 [the examiner is interpreting this claim to indicate that the calculations/distances adjust based on subsequent measurements or changes in behavior/distance to the forward vehicle].
While the range of omgegax and omegay is not explicitly taught, the range would be obvious to one of ordinary skill in the art as a matter of design choice. In the case of smaller or decreasing lateral .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR20120060512A) as modified by Hwang (US10145696B2), and further in view of Othmezouri (US20120143488A1).
Regarding Claim 4, Jeon as modified by Hwang teaches;
	According to the reconstruction method of intelligent vehicle safety driving envelope combining spatial and dynamic characteristics described in claim 2 (see claim 2 rejection). However, Jeon does not teach; the invention is characterized in that the forward vehicle driving behavior prediction is based on hidden Markov model (HMM).
Othmezouri teaches; the invention is characterized in that the forward vehicle driving behavior prediction is based on hidden Markov model (HMM) (taught as applying a Hidden Markov Model to track/predict the motion of an object/vehicle, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Hidden Markov Model as taught by Othmezouri in the system taught by Jeon in order to create a probabilistic model regarding predicted paths. It is well known that a Hidden Markov Model allows one to adjust and account for hidden states in the system, which is useful in a system [such as a potential collision, predicting other participants] that does not have perfect information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR20120060512A) as modified by Hwang (US10145696B2), and further in view of Singh (US20170070784A1).
The examiner notes that claim 5 is particularly unclear, as the described ‘algorithm’ does not have a clear flow of steps that interact nor an identifiable end result that achieves something. As such, the examiner is interpreting the claim to indicate that, using the described variables and constants defined in the claim language, the vehicle control is updated [reconstructed] to avoid a collision and maintain stability. 

Regarding Claim 5, Jeon teaches;
	According to the reconstruction method of intelligent vehicle safety driving envelope combining spatial and dynamic characteristics described in claim 1 (interpreted to be claim 2, see claim 2 rejection). However, Jeon does not explicitly teach; the invention is characterized in that the stable control envelope reconstruction algorithm of intelligent vehicles is as follows:
	based on the two-degree-of-freedom bicycle model, considering the tire saturation characteristics and road surface error, the invention establishes an autonomous vehicle dynamics model, as shown below;

    PNG
    media_image4.png
    244
    453
    media_image4.png
    Greyscale


	according to the dynamic characteristics of intelligent vehicles, the stable control envelope should be defined as;

    PNG
    media_image5.png
    82
    185
    media_image5.png
    Greyscale

	where mu is road adhesion coefficient, g is the acceleration of gravity; aymax is maximum lateral acceleration; 
considering the constraints of the safety environment envelope, the stability control envelope is reconstructed by combining the spatial and dynamic characteristics.
Singh teaches the estimation and subsequent use of the sideslip angle and yaw rate for satisfactory lateral dynamics response when accounting for tire-road friction [corresponding to road adhesion coefficient] (paragraph 0071). Singh further emphasizes the requirement of correct tire parameters including mass, inertia, and cornering stiffness (paragraph 0072), and demonstrates the appropriate calculations of tire sideslip angle using the other claimed parameters of velocity in Fig 4 and paragraph 0074.
It would be obvious to one of ordinary skill in the art to adjust the vehicle control based on the dynamics features taught by Singh in the system taught by Jeon for further dynamic control of the vehicle. As taught by Singh, these parameters are required for satisfactory lateral dynamic response .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon as modified by Hwang and Singh, and further in view of Othmezouri (US20120143488A1).
The examiner is interpreting claim 6 to indicate that when the lateral displacement of the vehicle is lower than a defined safe threshold [C’yj], keep the maximum yaw rate the same, while a lateral displacement of the vehicle larger than the safe distance restricts the lateral acceleration.
Regarding claim 6, Jeon as modified by Hwang and Singh teaches;
According to the reconstruction method of intelligent vehicle safety driving envelope combining spatial dynamic characteristics described in claim 5 (see claim 5 rejection). However, Jeon does not explicitly teach; the invention is characterized in that the stable control envelope reconstruction algorithm of intelligent vehicles is as follows;
according to the results of safely environment envelope reconstruction, the lateral safe distance between intelligent vehicle and forward vehicle is C′y,j(t); the current lateral velocity of the intelligent vehicle is vy; the lateral acceleration is ay; after passing the time Δt, the lateral displacement of the 
    PNG
    media_image6.png
    220
    569
    media_image6.png
    Greyscale

Othmezouri teaches estimating a trajectory for a traffic participant and determining a risk of collision based on the likelihood of an intersection of the paths (paragraph 0010), and includes operations such as slowing down in modifying the estimated/planned trajectory (paragraph 0081). While not explicitly using the same rearranged formula, the equations described in the claim are merely rearrangements of the basic displacement equation, replace l(t) with C’yj(t) and solving for ay, and incorporating the result into the established maximum yaw rate. One of ordinary skill in the art would think to rearrange the basic physics equations into the form presented in order to ensure proper vehicle behavior and prevent collisions. 
It would be obvious to one of ordinary skill in the art limit the lateral acceleration more strictly when the vehicle anticipates a distance travelled to be larger than the safe zone between the intelligent vehicle and the forward vehicle in order to promote safe driving and prevent potential collisions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662